Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3 through 26 (now renumbered Claims 1 - 25) are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 14 and 20 are allowable because, although Ding discloses a display device ([0025] “FIG. 1 is a schematic view of a screen structure of a display screen in accordance with an embodiment”) comprising: a display unit including a first display area (Figure 8, #518) having a plurality of first pixels ([0151] “A driving array 558 of pixels in the second display region 518 …” wherein the office considers Ding’s second display region 518 as corresponding with the claimed first display area), and a second display area (Figure 8, #517) having a plurality of second pixels ([0143] “A driving array 553 of pixels in the first display region 517 …” wherein the office considers Ding’s first display region 517 as corresponding with the claimed second display area); a data driver configured to provide a data signal to each data line connected to the plurality of first pixels and the plurality of second pixels; a scan driver configured to provide a scan signal to each scan line connected to the plurality of first pixels and the plurality of second pixels; and an emission controller configured to provide an emission control signal to each emission control line connected to the plurality of first pixels and the plurality of second pixels ([0017] “In an embodiment, the screen circuit layer is provided with a pixel circuit and a driving circuit; the pixel circuit is distributed over the entire display area of the display screen; and the driving circuit is located below the pixel circuit and is disposed at both sides of the second display region”), wherein the plurality of first pixels have a first density in the first display area, the plurality of second pixels have a second density less than the first density in the second display area ([0155] “… a ratio of a pixel density of the first display region 517 to a pixel density of the second display region 518 is (10.5):1”), and the plurality of second pixels include at least one sub pixel ([0167] “A set of the first color sub-pixel region, the second color sub-pixel region, and the third color sub-pixel region can define a pixel region”), and wherein the second display area having the plurality of second pixels is surrounded by the first display area having the plurality of first pixels (Figure 8, #s 517 and 518), although 
Kim (WO 2021/112854) discloses the plurality of second pixels have a second density less than the first density in the second display area ([0033] “The process 200 includes obtaining an image to be shown on a display, where the display includes both a first area that has a first pixel density and a second area that has a second pixel density that is less than the first pixel density (210). [0034] For example, the system 100 may be located within a mobile computing device that includes a display, where the image includes a pixel at 1,1 with an initial RGB value of 50,50,50 that is to be shown on the display and the display includes a first area with a pixel density of four hundred pixels per square inch that surrounds a second area with a pixel density of two hundred pixels per square inch”)), and although 
Choi discloses the plurality of second pixels includes a capacitor (Figure 7, Cb’),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the plurality of first pixels include a first boosting capacitor connected between a node electrically connected to a gate electrode of each driving transistor and the scan line, and the plurality of second pixels include the first boosting capacitor and a second boosting capacitor connected between the node electrically connected to a gate electrode of each driving transistor and the emission control line.

Claims 3 through 13, 15 through 19 and 21 through 26 are allowable for being dependent upon independent claims 1, 14 and 20.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622